Citation Nr: 0934429	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-03 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to recognition of G.C.W. as the Veteran's 
child for benefit purposes.

2.  Entitlement to an effective date earlier than August 14, 
2003, for a previous determination recognizing G.C.W. as the 
Veteran's child for benefit purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1961 to August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations in January 2004 and 
July 2008 by the Los Angeles, California, and Waco, Texas, 
Regional Offices (RO) of the Department of Veterans Affairs 
(VA).  In a January 2004 rating decision the Los Angeles RO 
established benefits based upon a determination that G.C.W. 
was the Veteran's child and was incapable of self support 
prior to the age of eighteen.  An effective date from August 
14, 2003, was established.  In a July 2008 determination, the 
Waco RO found G.C.W. could not be recognized as the Veteran's 
child for VA benefits purposes and reduced the Veteran's 
benefit award.  In April 2009, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  The 
Veteran waived agency of original jurisdiction review of 
additional evidence he submitted at that time.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates that G.C.W. may not be 
recognized as the Veteran's child for VA benefits purposes.  

3.  No earlier date of entitlement may be awarded on an 
erroneous award.


CONCLUSIONS OF LAW

1.  G.C.W. is not a child of the Veteran for VA benefits 
purposes.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 
(2008).

2.  An effective date earlier than August 14, 2003, for a 
previous determination recognizing G.C.W. as the Veteran's 
child for benefit purposes is denied as a matter of law.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in an 
October 2004 letter from the RO.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his earlier effective date claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  All identified 
and authorized records relevant to the issues on appeal have 
been requested or obtained.  The Board finds that the 
relevant facts in the case clearly demonstrate that 
entitlement to the requested benefits on appeal cannot be 
established.  Therefore, there is no duty to provide a 
§ 5103(a) notice.  Further attempts to obtain additional 
evidence would be futile and to move forward with these 
claims would not cause any prejudice to the appellant.

VA law provides that the term child of the veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and is under the age of 18 years, or 
before reaching the age of 18 years became permanently 
incapable of self-support, or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  
38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 (2008).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2008).

In this case, the determinative facts are not in dispute.  VA 
records show that G.C.W. (identified in a birth certificate 
as G.C.J.) was born in April 1965 and that in October 1966 
the Veteran married his mother D. (identified at that time as 
D.L.J.).  A copy of a certificate of birth issued by the 
State of New York provides the date of birth for G.C.W., but 
does not identify the mother or father.  In a February 1967 
statement the Veteran listed G.C.W. as an unmarried child 
under the age of 18 and living with the Veteran and D., his 
spouse.  In a June 1972 report the Veteran stated that he and 
D. were not living together and that were estranged.  It was 
noted that G.C.W. was living with his mother at a separate 
address.  

A copy of a marital termination agreement signed by the 
Veteran and D. in May 1978 identified them as the natural and 
legal parents of only one child, C.D.W., born in July 1967.  
It was also noted that it was agreed that the Veteran would 
maintain medical and hospital insurance for D., their minor 
child C.D.W., and G.C.W.  The agreement specifically 
identified G.C.W. as the son of D.  In an April 1979 
declaration of marital status the Veteran reported that he 
had married H.L. in December 1978.  He also reported that he 
had divorced D. in December 1978 and he identified G.C.W. as 
one of his unmarried children.  It was noted, however, that 
G.C.W. was not a member of his household and that he was 
living at a separate address.  The Veteran did not identify 
any child as permanently helpless for mental or physical 
reasons.

In a May 1983 application the Veteran requested approval of 
school attendance for G.C.W.  It was noted that he was 
expected to finish high school in June 1984.  In 
correspondence dated in July 1983 the Los Angeles RO 
requested the Veteran provide a certified copy of a birth 
certificate for G.C.W.  Additional requests were issued in 
September 1983 and June 1985.  VA records dated in August 
1985 show the Veteran's monthly payments were amended and 
that he was informed that his payments included additional 
benefits for his spouse.  

Private medical records dated in April 1988 noted G.C.W. had 
a long history of learning difficulties.  It was noted that 
G.C.W. was accompanied at the interview by the Veteran who 
was identified as his "natural father."  An April 1989 
counseling plan indicated G.C.W. was receiving financial 
support from the Veteran who was identified as his father.  
It was noted that the treatment plan was to have G.C.W. 
become financially dependent.  In VA declaration of status of 
dependents forms dated in October 1990 and December 1990 the 
Veteran reported that he had married S.J.J. in July 1987.  He 
did not list G.C.W. as an unmarried child who was permanently 
helpless for mental or physical reasons.  

In correspondence dated in August 2003 the Veteran, in 
essence, requested additional benefits for G.C.W.  He 
identified him as his son and stated that prior to age 18 
G.C.W. had become permanently disabled and unable to support 
himself.  In a January 2004 rating decision the Los Angeles 
RO found G.C.W. was permanently incapable of self support.  

In correspondence dated in April 2004 and August 2004 the 
Veteran requested entitlement to an effective date from 1983 
for the award of additional dependents benefits for G.C.W.  
In a March 2007 status of dependents questionnaire the 
Veteran reported that G.C.W. was living on his own.  In 
subsequent statements in support of his claim the Veteran 
reported that he had provided support to G.C.W.  In a January 
2008 statement he also noted that when he divorced D. his 
lawyer informed him that the court could not legally make him 
provide support for G.C.W., but that he had agreed to a 
higher payment for their natural child, C.D.W., for the 
support of both children.  In statements and personal hearing 
testimony provided in April 2009 the Veteran and his present 
spouse reported that they had continued to provide financial 
support for the Veteran's stepson, G.C.W.  The Veteran also 
testified that G.C.W. was his stepson, that he had never 
adopted him, and that he was not presently a member of his 
household.  

Based upon the evidence of record, the Board finds that 
G.C.W. may not be recognized as the Veteran's child for VA 
benefits purposes.  The evidence clearly demonstrates that 
the Veteran still considers G.C.W. to be his stepchild, but 
that his marriage to D. which created that relationship was 
terminated in December 1978.  VA regulations require that a 
stepchild be a person who acquired that status before the age 
of 18 years and be a member of the veteran's household or to 
have been a member of the veteran's household at the time of 
the veteran's death.  See 38 C.F.R. § 3.57 (emphasis added).  
G.C.W. is not shown by the evidence of record to be a present 
member of the Veteran's household nor to have been a member 
of the Veteran's household for many years prior to the 
Veteran's divorce from G.C.W.'s mother in 1978.

Although the Veteran is shown to have admirably provided 
medical insurance and additional financial support over the 
years for G.C.W., G.C.W. is not presently a member of his 
household and the evidence indicates G.C.W. has not been a 
member  of his household since at least June 1972.  In the 
absence of evidence demonstrating that G.C.W. was a member of 
the Veteran's household, there is no basis in VA law based 
upon these facts whereby G.C.W. may be recognized as the 
Veteran's child for VA benefit purposes.  Therefore, the 
Veteran's claim must be denied.  

The Board also finds that the evidence of record clearly 
demonstrates that the January 2004 rating decision which 
found G.C.W. was a child of the Veteran permanently incapable 
of self support was erroneous.  As noted above, the Board 
finds G.C.W. ceased to be a member of the Veteran's household 
after June 1972 and from that date could not be considered a 
child of the Veteran's for VA benefits purposes.  The Board 
notes that VA law provides effective dates generally from the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400 (2008).  

In this case, as G.C.W. may not be recognized as the 
Veteran's child for VA benefits purposes, there is no 
entitlement to benefits either presently nor at any time 
since June 1972.  The Board finds that no earlier date of 
entitlement may be awarded on an erroneous award as a matter 
of law.  The Court has held that in cases such as this, where 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Therefore, the Veteran's claims must be denied.


ORDER

Entitlement to recognition of G.C.W. as the Veteran's child 
for benefit purposes is denied.

Entitlement to an effective date earlier than August 14, 
2003, for a previous determination recognizing G.C.W. as the 
Veteran's child for benefit purposes is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


